Phelps, J.
It appears from the record in these cases that the plaintiff was the owner, but had not the possession, or the right to the immediate possession, of the goods which were replevied.
The principal object of the action of replevin is to recover the specific thing, and but for the peculiarity of the statute at the time the property was attached and replevied, we should not hesitate to hold that the actions should have heen brought, and could only be maintained, in the name of the party entitled to the possession. In the absence of a possessory right shown to exist in another, the general property in chattels draws to it the right to the possession. Here however the actual possession and the right to its continuance were in a third person, and the question whether the legal title arising from ownership alone, without the right of immediate possession, is sufficient to enable the plaintiff to maintain his actions, is presented.
At common law, and by the present revision of the statutes, which has gone into effect since these actions have been pending, the right to the possession accompanied by a general or special property in the goods is vitally essential, but by sections 827, 337, and 841, of chapter 15, of title 1, of the revision of 1866, in force when the suits were commenced, *77tlie plaintiff seems only to be required to either make out a title as the true owner, or show that he is entitled to the immediate possession. We are aware of no rule of construction which will permit us to disregard the plain meaning of the language used, the common acceptation of which extends throughout-the chapter and indicates itself in the several distinct provisions above cited. Those sections are in liarmony with each other and with the construction which we adopt, and there is error in the judgment complained of.
In this opinion the other judges concurred.